

Exhibit 10.2


ADMINISTRATION AGREEMENT
This Agreement (“Agreement”) is made as of September 30, 2019 (the “Effective
Date”) by and between OAKTREE STRATEGIC INCOME II, INC., a Delaware corporation
(the “Company”), and OAKTREE FUND ADMINISTRATION, LLC, a Delaware limited
liability company (the “Administrator”).


W I T N E S S E T H:




WHEREAS, the Company is a closed-end management investment company that has
elected to be regulated as a business development company (“BDC”) under the
Investment Company Act of 1940, as amended (the “Investment Company Act”);


WHEREAS, effective as of the date first set forth above, the Company desires to
retain the Administrator to provide administrative services to the Company in
the manner and on the terms hereinafter set forth;


WHEREAS, the Administrator is willing to provide administrative services to the
Company on the terms and conditions hereafter set forth; and


NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Administrator
hereby agree as follows:


1.
Duties of the Administrator



(a)    Retention of Administrator. The Company hereby retains the Administrator
to act as administrator of the Company, and to furnish, or arrange for others to
furnish, the administrative services, personnel and facilities described below,
subject to review by and the overall control of the Board of Directors of the
Company (the “Board”), for the period and on the terms and conditions set forth
in this Agreement. The Administrator hereby accepts such retention and agrees
during such period to render, or arrange for the rendering of, such services and
to assume the obligations herein set forth subject to the reimbursement of costs
and expenses provided for below. The Administrator and such others shall for all
purposes herein be deemed to be independent contractors and shall, unless
otherwise expressly provided or authorized herein, have no authority to act for
or represent the Company in any way or otherwise be deemed agents of the
Company.


(b)    Services. The Administrator shall perform (or oversee, or arrange for,
the performance of) the administrative services necessary for the operation of
the Company. Without limiting the generality of the foregoing, the Administrator
shall provide the Company with office facilities, equipment and clerical,
bookkeeping and record keeping services at such facilities; perform, or oversee
the performance of, the Company’s required administrative services, which will
include, among other things, providing assistance in accounting, legal,
compliance, operations, technology and investor relations; and such other
services as the Administrator, subject to review by the Board, shall from time
to time determine to be necessary or useful to







--------------------------------------------------------------------------------




perform its obligations under this Agreement. The Administrator may also, on
behalf of the Company and subject to review by the Board, conduct relations and
negotiate agreements with custodians, trustees, depositories, transfer agents,
dividend disbursing agents, other stockholder servicing agents, accountants,
attorneys, underwriters, brokers and dealers, corporate fiduciaries, insurers,
banks and such other persons in any such other capacity deemed to be necessary
or desirable. The Administrator shall make reports to the Board of its
performance of obligations hereunder and furnish advice and recommendations with
respect to such other aspects of the business and affairs of the Company, in
each case, as it shall determine to be necessary or desirable or as reasonably
requested by the Board; provided that nothing herein shall be construed to
require the Administrator to, and the Administrator shall not, provide any
advice or recommendation relating to the securities and other assets that the
Company should purchase, retain or sell or provide any other investment advisory
services to the Company. The Administrator shall provide portfolio collections
functions for interest income, fees and warrants and be responsible for the
financial and other records that the Company is required to maintain under the
Investment Company Act and shall prepare, print and disseminate reports to
stockholders, and reports and other materials filed with the Securities and
Exchange Commission (the “SEC”). The Administrator will provide, on the
Company’s behalf, significant managerial assistance to those portfolio companies
to which the Company offers and thereafter provides such assistance. In
addition, the Administrator will assist the Company in determining and
publishing the Company’s net asset value and net asset value per share,
overseeing the preparation and filing of the Company’s tax returns, and
generally overseeing the payment of the Company’s expenses and the performance
of administrative and professional services rendered to the Company by others.


(c)    For the avoidance of doubt, the parties agree that the Administrator is
authorized, subject to review and prior approval by the Board in the manner set
forth in Section 7(b) of this Agreement, to enter into sub-administration
agreements as the Administrator determines necessary in order to carry out the
services set forth in Section 1(b) of this Agreement.


2.
Records



The Administrator agrees to maintain and keep all books, accounts and other
records of the Company that relate to activities performed by the Administrator
hereunder and will maintain and keep such books, accounts and records in
accordance with the Investment Company Act. In compliance with the requirements
of Rule 31a-3 under the Investment Company Act, the Administrator agrees that
all records which it maintains for the Company shall at all times remain the
property of the Company, shall be readily accessible during normal business
hours, and shall be promptly surrendered upon the termination of the Agreement
or otherwise on written request. The Administrator further agrees that all
records that it maintains for the Company pursuant to Rule 31a-1 under the
Investment Company Act will be preserved for the periods prescribed by Rule
31a-2 under the Investment Company Act unless any such records are earlier
surrendered as provided above. Records shall be surrendered in usable
machine-readable form. The Administrator shall have the right to retain copies
of such records subject to observance of its confidentiality obligations under
this Agreement.










2







--------------------------------------------------------------------------------




3.
Confidentiality



The parties hereto agree that each shall treat confidentially the terms and
conditions of this Agreement and all information provided by each party to the
other regarding its business and operations. All confidential information
provided by a party hereto, including nonpublic personal information (regulated
pursuant to Regulation S-P of the SEC), shall be used by any other party hereto
solely for the purpose of rendering services pursuant to this Agreement and,
except as may be required in carrying out this Agreement, shall not be disclosed
to any third party, without the prior consent of such providing party. The
foregoing shall not be applicable to any information that is publicly available
when provided or thereafter becomes publicly available other than through a
breach of this Agreement, or that is required to be disclosed by any regulatory
or legal authority, or legal counsel of the parties hereto, by judicial or
administrative process or otherwise by applicable law or regulation.


4.
Compensation; Allocation of Costs and Expenses



In full consideration of the provision of the services of the Administrator, the
Company shall reimburse the Administrator for the costs and expenses incurred by
the Administrator in performing its obligations and providing personnel and
facilities hereunder. The Company will bear all costs and expenses incurred in
its organization, operation, administration and transactions and not
specifically assumed by Oaktree Capital Management, L.P. (the “Adviser”),
pursuant to that certain Investment Advisory Agreement, dated as of September
30, 2019 (the “Investment Advisory Agreement”). Costs and expenses to be borne
by the Company include, but are not limited to, those relating to: (a) all
costs, fees, expenses and liabilities incurred in connection with the formation
and organization of the Company and the offering and sale of the Common Stock,
including expenses of registering or qualifying securities held by the Company
for sale and blue sky filing fees; (b) diligence and monitoring of the Company’s
financial, regulatory and legal affairs, and, if necessary, enforcing rights in
respect of investments (to the extent an investment opportunity is being
considered for the Company and any other funds or accounts managed by the
Adviser or its affiliates, the Adviser’s out-of-pocket expenses related to the
due diligence for such investment will be shared with such other funds and
accounts pro rata based on the anticipated allocation of such investments
opportunity between the Company and the other funds and accounts); (c) the cost
of calculating the Company’s Net Asset Value (including third-party valuation
firms); (d) the cost of effecting sales and repurchases of shares of the
Company’s Common Stock and other securities; (e) Management and Incentive Fees
payable pursuant to the Investment Advisory Agreement; (f) fees payable to third
parties relating to, or associated with, making investments and valuing
investments (including third-party valuation firms); (g) retainer, finder’s,
placement, adviser, consultant, custodian, sub-custodian, transfer agent,
trustee, disbursal, brokerage, registration, legal and other similar fees,
commissions and expenses attributable to making or holding investments; (h) fees
and expenses associated with marketing efforts (including travel and attendance
at investment conferences and similar events); (i) allocable out-of-pocket costs
incurred in providing managerial assistance to those portfolio companies that
request it; (j) fees, interest and other costs payable on or in connection with
any indebtedness; (k) federal and state registration fees and other governmental
charges; (l) any exchange listing fees; (m) federal, state and local taxes; (n)
independent directors’ fees and expenses; (o) brokerage commissions; (p) costs
of proxy statements, stockholders’ reports and notices and any other regulatory




3







--------------------------------------------------------------------------------




reporting expenses; (q) costs of preparing government filings, including
periodic and current reports with the SEC; (r) fidelity bond, liability
insurance and other insurance premiums; (s) printing, mailing, independent
accountants and outside legal costs; (t) costs of winding up and liquidation;
(u) litigation, indemnification and other extraordinary or non-recurring
expenses; (v) dues, fees and charges of any trade association of which the
Company is a member; (w) research and software expenses, quotation equipment and
services and other expenses incurred in connection with data services, including
subscription costs, providing real-time price feeds, real-time news feeds,
securities and company information, and company fundamental data attributable to
such investments; (x) costs and expenses relating to investor reporting and
communications; (y) all costs, expenses, fees and liabilities incurred in
connection with a Liquidity Event (as defined below); (z) all other
out-of-pocket expenses, fees and liabilities that are incurred by the Company or
by the Adviser on behalf of the Company or that arise out of the operation and
activities of the Company, including expenses related to organizing and
maintaining persons through or in which investments may be made and the
allocable portion of any Adviser costs, including personnel, incurred in
connection therewith; (aa) accounting expenses, including expenses associated
with the preparation of the financial statements and tax information reporting
returns of the Company and the filing of various tax withholding forms and
treaty forms by the Company; (bb) the allocable portion of the compensation of
the Company’s Chief Financial Officer and Chief Compliance Officer and their
respective staffs; and (cc) all other expenses incurred by the Administrator, an
affiliate of the Administrator or the Company in connection with administering
the Company’s business, including payments under this Agreement to the
Administrator or such affiliate in an amount equal to the Company’s allocable
portion of overhead and other expenses incurred by the Administrator or such
affiliate in performing its obligations and services under this Agreement, such
as rent and the Company’s allocable portion of the cost of personnel
attributable to performing such obligations and services, including, but not
limited to, marketing, legal and other services performed by the Administrator
or such affiliate for the Company. For the avoidance of doubt, the Company will
bear its allocable portion of the costs of the compensation, benefits, and
related administrative expenses (including travel expenses) of the Company’s
officers who provide operational and administrative services hereunder, their
respective staffs and other professionals who provide services to the Company
(including, in each case, employees of the Administrator or an affiliate) who
assist with the preparation, coordination, and administration of the foregoing
or provide other “back office” or “middle office” financial or operational
services to the Company. Notwithstanding anything to the contrary contained
herein, the Company shall reimburse the Adviser (or its affiliates) for an
allocable portion of the compensation paid by the Adviser (or its affiliates) to
such individuals (based on a percentage of time such individuals devote, on an
estimated basis, to the business and affairs of the Company and in acting on
behalf of the Company).


Additionally, the Company bears all of the costs and expenses of any
sub-administration agreements that the Administrator enters into.


A “Liquidity Event” means: at the discretion of the Company’s board of
directors: (a)(i) the listing of the Company’s common stock on a national
securities exchange or (ii) an initial public offering of the Company’s common
stock that results in gross proceeds to the Company of at least $50 million and
a listing of the common stock on a national securities exchange or (b) with the
consent of a majority of outstanding shares of common stock not affiliated with
the






4







--------------------------------------------------------------------------------




Adviser and in accordance with the applicable requirements of Delaware law, a
corporate control transaction, which may include a strategic sale of the Company
or all or substantially all of its assets to, or a merger with, another entity,
or another type of corporate control event, which may include, but is not
limited to, a transaction with an affiliated entity, including an affiliated
BDC, for consideration in cash or publicly listed securities of such entity or a
combination of cash and such publicly listed securities.


5.
Limitation of Liability of the Administrator; Indemnification



(a)    The Administrator (and its officers, managers, partners, agents,
employees, controlling persons, members, and any other person or entity
affiliated with the Administrator, including without limitation its members, the
Adviser and any person affiliated with its members or the Adviser to the extent
they are providing services for or otherwise acting on behalf of the
Administrator, the Adviser or the Company) (collectively, the “Indemnified
Parties”) shall not be liable to the Company for any action taken or omitted to
be taken by the Administrator, including any mistake of fact or error in
judgment taken, suffered or made by such Indemnified Party, in connection with
the performance of any of its duties or obligations under this Agreement or
otherwise as administrator for the Company, and the Company shall indemnify,
defend and protect the Indemnified Parties and hold each of them harmless from
and against all damages, liabilities, fees, penalties, costs and expenses
(including reasonable attorneys’ fees and amounts reasonably paid in settlement)
incurred by the Indemnified Parties in or by reason of any pending, threatened
or completed action, suit, investigation or other proceeding (including an
action or suit by or in the right of the Company or its security holders) (each,
a “Proceeding”) arising out of or otherwise based upon the performance of any of
the Administrator’s duties or obligations under this Agreement or otherwise as
administrator for the Company, except to the extent that such claims are among
employees of Oaktree or brought against Oaktree by employees of Oaktree, in each
case solely relating to or arising out of the internal affairs of Oaktree.


(b)    An Indemnified Party shall incur no liability to the Company in acting in
good faith upon any signature or writing believed by such Indemnified Party to
be genuine, may rely in good faith on a certificate signed by an executive
officer of any person in order to ascertain any fact with respect to such person
or within such person’s knowledge, and may rely on an opinion of counsel
selected (subject to the third sentence of this paragraph) by such Indemnified
Party with respect to legal matters. Each Indemnified Party may act directly or
through such Indemnified Party’s agents or attorneys. Each Indemnified Party may
consult with counsel, appraisers, engineers, accountants and other skilled
persons selected and retained by such Indemnified Party and shall not be liable
to the Company for anything done, suffered or omitted in good faith in reliance
upon the advice of any of such persons. No Indemnified Party shall be liable to
the Company for any error of judgment made by an officer or employee of such
Indemnified Party otherwise within the scope of authority granted to such
Indemnified Party by this Agreement.


(c)    For any claims indemnified by the Company under Section 5(a) above to the
fullest extent permitted by law, the Company shall promptly pay expenses
(including legal fees and expenses) incurred by any Indemnified Party in
appearing at, participating in or defending any action, suit, claim, demand or
proceeding in advance of the final disposition of




5







--------------------------------------------------------------------------------




such action, suit, claim, demand or proceeding, including appeals, within 30
days after receipt by the Company of a statement or statements from the
Indemnified Party requesting such advance or advances on its behalf (without
interest). Each Indemnified Party hereby undertakes to repay any amounts
advanced on its behalf (without interest) to the extent that it is ultimately
determined that the Indemnified Party is not entitled under this Agreement to be
indemnified by the Company. Such undertaking shall be unsecured and accepted
without reference to the financial ability of the Indemnified Parties to make
repayment and without regard to the Indemnified Parties’ ultimate entitlement to
indemnification under the provisions of this Agreement. No other form of
undertaking shall be required of the Indemnified Parties other than the
execution of this Agreement.


(d)    Promptly after receipt by an Indemnified Party of notice of the
commencement of any Proceeding, such Indemnified Party shall, if a claim for
indemnification in respect thereof is to be made against the Company, give
written notice to the Company of the commencement of such Proceeding; provided
that the failure of any Indemnified Party to give such notice as provided herein
shall not relieve the Company of its obligations under this Paragraph 5 except
to the extent that the Company is actually prejudiced by such failure to give
such notice. If any such Proceeding is brought against an Indemnified Party
(other than a derivative suit in right of the Company), the Company will be
entitled to participate in and to assume the defense thereof to the extent that
the Company may wish, with counsel reasonably satisfactory to such Indemnified
Party. After notice from the Company to such Indemnified Party of the Company’s
election to assume the defense of such Proceeding, the Company will not be
liable for expenses subsequently incurred by such Indemnified Party in
connection with the defense thereof. The Company will not consent to entry of
any judgment or enter into any settlement of such Proceeding that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party of a release from all liability in respect to such
Proceeding and the related claim.


(e)    Notwithstanding the above provisions of this Section 5 of this Agreement,
nothing contained herein shall protect or be deemed to protect the Indemnified
Parties against or entitle or be deemed to entitle the Indemnified Parties to
indemnification in respect of, any liability to the Company or its security
holders to which the Indemnified Parties would otherwise be subject by reason of
willful misfeasance, bad faith or gross negligence in the performance of the
Administrator’s duties or by reason of the reckless disregard of the
Administrator’s duties and obligations under this Agreement (to the extent
applicable, as the same shall be determined in accordance with the Investment
Company Act and any interpretations or guidance by the SEC or its staff
thereunder).


(f)    The provisions of this Section 5 shall continue to afford protection to
each Indemnified Party regardless of whether such Indemnified Party remains in
the position or capacity pursuant to which such Indemnified Party became
entitled to indemnification under this Section 5 and regardless of any
subsequent amendment to this Agreement, and no amendment to this Agreement shall
reduce or restrict the extent to which these indemnification provisions apply to
actions taken or omissions made prior to the date of such amendment.


(g)    The right of any Indemnified Party to the indemnification provided herein
shall be cumulative with, and in addition to, any and all rights to which such
Indemnified




6







--------------------------------------------------------------------------------




Party may otherwise be entitled by contract or as a matter of law or equity and
shall extend to such Indemnified Party’s successors, assigns, heirs and legal
representatives.




6.
Activities of the Administrator



The services of the Administrator to the Company are not to be deemed to be
exclusive, and the Administrator and each of its affiliates is free to render
services to others. It is understood that directors, officers, employees and
stockholders of the Company are or may become interested in the Administrator
and its affiliates, as directors, officers, members, managers, employees,
partners, stockholders or otherwise, and that the Administrator and directors,
officers, members, managers, employees, partners and stockholders of the
Administrator and its affiliates are or may become similarly interested in the
Company as stockholders or otherwise.


7.
Duration and Termination of this Agreement



(a)    This Agreement shall become effective as of the first date above written.
This Agreement may be terminated at any time, without the payment of any
penalty, upon 60 days’ written notice, by the vote of a majority of the
outstanding voting securities of the Company, or by the vote of the Company’s
directors or by the Administrator.


(b)    This Agreement shall remain in effect for two years from the Effective
Date, and thereafter shall continue automatically for successive annual periods,
provided that such continuance is specifically approved at least annually by (a)
the vote of the Board, or by the vote of a majority of the outstanding voting
securities of the Company and (b) the vote of a majority of the Company’s
directors who are not parties to this Agreement or “interested persons” (as such
term is defined in Section 2(a)(19) of the Investment Company Act) of any such
party, in accordance with the requirements of the Investment Company Act and
each of whom is an “independent director” under applicable securities exchange
listing standards. Notwithstanding any termination or expiration of this
Agreement, the Administrator will be entitled to any amounts owed through the
date of termination or expiration.


(c)    This Agreement may not be assigned by a party without the consent of the
other party; provided, however, that the rights and obligations of the Company
under this Agreement shall not be deemed to be assigned to a newly-formed entity
in the event of the merger of the Company into, or conveyance of all of the
assets of the Company to, such newly- formed entity; provided, further, however,
that the sole purpose of that merger or conveyance is to effect a mere change in
the Company’s legal form into another limited liability entity. The provisions
of Section 5 of this Agreement shall remain in full force and effect, and the
Administrator shall remain entitled to the benefits thereof, notwithstanding any
termination of this Agreement.


8.
Amendments of this Agreement



This Agreement may be amended pursuant to a written instrument by mutual consent
of the parties.








7







--------------------------------------------------------------------------------




9.
Governing Law



This Agreement shall be construed in accordance with the laws of the State of
New York and shall be construed in accordance with the applicable provisions of
the Investment Company Act. To the extent the applicable laws of the State of
New York, or any of the provisions herein, conflict with the provisions of the
Investment Company Act, the latter shall control.


10.
Entire Agreement



This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof.


11.
Notices



Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.




Remainder of Page Intentionally Left Blank






8







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.




OAKTREE STRATEGIC INCOME II, INC.






By:    /s/ Mathew Pendo        
Name: Mathew Pendo
Title:    President and Chief Operating Officer




OAKTREE FUND ADMINISTRATION, LLC


By: Oaktree Capital Management, L.P.
Its: Managing Member






By:    /s/ Mathew Pendo        
Name:     Mathew Pendo
Title: Managing Director




By:     /s/ Mary Gallegly        
Name:     Mary Gallegly
Title:     Senior Vice President
































[Signature Page to Administration Agreement]







